Name: 1999/340/EC: Commission Decision of 6 May 1999 Commission Decision authorising the Member States to permit temporarily the marketing of seed of certain species not satisfying the requirements of Council Directive 69/208/EEC (notified under document number C(1999) 1281)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  tariff policy;  plant product;  means of agricultural production;  Europe
 Date Published: 1999-05-26

 Avis juridique important|31999D03401999/340/EC: Commission Decision of 6 May 1999 Commission Decision authorising the Member States to permit temporarily the marketing of seed of certain species not satisfying the requirements of Council Directive 69/208/EEC (notified under document number C(1999) 1281) Official Journal L 130 , 26/05/1999 P. 0028 - 0029COMMISSION DECISIONof 6 May 1999Commission Decision authorising the Member States to permit temporarily the marketing of seed of certain species not satisfying the requirements of Council Directive 69/208/EEC(notified under document number C(1999) 1281)(1999/340/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants(1) as ast amended by Directive 98/96/EC(2), and in particular Article 16 thereof,Having regard to the request submitted by Austria,(1) Whereas in Austria the production of seed of very early varieties of soya bean (Glycine max (L.) Merrill.) which satisfies the requirements of Directive 62/208/EEC in relation to minimum germination capacity is insufficient and is therefore not adequate to meet that country's needs;(2) Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive;(3) Whereas Austria should therefore be authorised to permit for a period expiring on 30 June 1999 the marketing of seed of very early varieties of soya been subject to less tringent requirements;(4) Whereas, moreover, other Member States which are able to supply Austria with such seed not satisfying the requirements of the Directive should be authorised to permit the marketing of such seed;(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticuluture and Forestry,HAS ADOPTED THIS DECISION:Article 1Austria is authorised to permit, for a period expiring on 30 June 1999, for the species and on the terms set out in the Annex hereto, the marketing in its territory of seed of varieties of soya bean (Glycine max (L.) Merrill.) which does not satisfy the requirements laid down in Directive 69/208/EEC with regard to the minimum germination capacity, provided that the following requirements are satisfied:(a) the germination capacity is at least that laid down in the Annex hereto;(b) the official label shall state the germination ascertained in the report on official seed testing.Article 21. The Member States other than the applicant Member State are also authorised to permit, on the terms set out in Article 1 and for the purposes intended by the applicant Member State, the marketing in their territories of the seed authorised to be marketed under this Decision.2. For the purpose of the application of paragraph 1, the Member States concerned shall assist each other administratively. The applicant Member State shall be notified by other Member States of their intention to permit the marketing of such seed before any authorisation may be granted. The applicant Member State may object only if the entire amount set out in this Decision has already been allocated.Article 3Member States shall immediately notify the Commission and the other Member States of the various quantities of seed labelled and permitted to be marketed in their territory pursuant to this Decision.Article 4This Decision is addressed to the Member States.Done at Brussels, 6 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 169, 10.7.1969, p. 3.(2) OJ L 25, 1.2.1999, p. 27.ANNEX>TABLE>